Exhibit 10.1

EXPENSE AND INDEMNITY AGREEMENT

This Expense and Indemnity Agreement (this “Agreement”) is entered into as of
October 1, 2006, by and between Genworth Life and Annuity Insurance Company, a
stock life insurance company operating under a charter granted by the
Commonwealth of Virginia (“GLAIC”), and U.S. Bank National Association, a
national banking association, as trustee (the “Trustee”), on behalf of itself
and on behalf of each Trust organized in connection with the Program.

WHEREAS, in consideration of the Trustee providing services to each Trust
created in connection with the Program and pursuant to the Program Documents
under which the Trustee will have certain rights, duties and obligations, GLAIC
hereby agrees to the following compensation arrangements and terms of indemnity
with the Trustee and reimbursement arrangements and terms of indemnity with each
Trust organized in connection with the Program; and

WHEREAS, the Trustee is entering into this Agreement on behalf of itself and on
behalf of each Trust to be organized in connection with the Program and,
therefore, this Agreement shall inure to the benefit of and be binding upon each
such Trust.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, each party hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. All capitalized terms not otherwise defined herein
will have the meanings set forth in the Standard Indenture Terms attached as
Exhibit 4.1 to Registration Statement on Form S-3 (File No. 333-128718) filed
with the Securities and Exchange Commission (the “Commission”) by GLAIC on
September 30, 2005, as amended by Amendment No. 1 filed with the Commission on
December 8, 2005. The following terms, as used herein, have the following
meanings:

“Excluded Amounts” means (i) any obligation of any Trust to make any payment to
any Holder in accordance with the terms of the applicable Indenture or such
Trust’s Notes, (ii) any obligation or expense of any Trust to the extent that
such obligation or expense has actually been paid utilizing funds available to
such Trust from payments under the applicable Funding Agreement, (iii) any cost,
loss, damage, claim, action, suit, expense, disbursement, tax, penalty or
liability of any kind or nature whatsoever resulting from or relating to any
insurance regulatory or other governmental authority asserting that: (a) any
Trust’s Notes are, or are deemed to be, (1) participations in the applicable
Funding Agreement or (2) contracts of insurance, or (b) the offer, purchase,
sale and/or transfer of any Trust’s Notes and/or the pledge and collateral
assignment of the applicable Funding Agreement by any Trust to the Indenture
Trustee on behalf of the Holders of such Trust’s Notes (1) constitutes the
conduct of the business of insurance or reinsurance in any jurisdiction or
(2) requires such Trust or any Holder of such Trust’s Notes to be licensed as an
insurer, insurance agent or broker in any jurisdiction, (iv) any cost, loss,
damage, claim, action, suit, expense, disbursement, tax, penalty or liability of
any kind

 

1



--------------------------------------------------------------------------------

or nature whatsoever imposed on the Trustee that results from the bad faith,
misconduct or negligence of the Trustee, (v) any costs and expenses attributable
solely to the Trustee’s administrative overhead unrelated to the Program,
(vi) any tax imposed on fees paid to the Trustee, (vii) any withholding taxes
imposed on or with respect of payments made under the applicable Funding
Agreement, the applicable Indenture or a Trust’s Note and (viii) any Additional
Amounts paid to any Holder.

“Fees” means the fees agreed to between GLAIC and the Trustee as set forth in
the fee schedule attached as Exhibit A to this Agreement.

“Obligation” means any and all (i) costs and expenses reasonably incurred by the
Trustee (including the reasonable fees and expenses of counsel) relating to the
offering, sale or issuance of any Notes by any Trust under the Program or the
administration of any Trust by the Trustee and (ii) costs, expenses and taxes of
each Trust; provided, however, that Obligations do not include Excluded Amounts.

ARTICLE II

SERVICES AND FEES

Section 2.01 Fees. GLAIC hereby agrees to pay the Trustee its Fees. Such Fees
may be subject to amendment in the event of a substantive change in the nature
of the Trustee’s duties under the Program, as may be agreed to in writing from
time to time by the Trustee and GLAIC.

Section 2.02 Payment of Obligations. (a) In the event that the Trustee delivers
written notice and evidence, reasonably satisfactory to GLAIC, of any Obligation
of the Trustee or any Trust, GLAIC shall, upon receipt of such notice, promptly
pay such Obligation. Notice of any Obligation (including any invoices) should be
sent to GLAIC at its address set forth in Section 4.05 herein, or at such other
address as such party shall hereafter furnish in writing.

(b) At the written request of GLAIC, the Trustee will (i) from time to time
execute all such instruments and other agreements and take all such other
actions as may be reasonably necessary or desirable on behalf of itself or any
Trust, or that GLAIC may reasonably request, in writing, to protect any interest
of GLAIC with respect to any Obligation or to enable GLAIC to exercise or
enforce any right, interest or remedy it may have with respect to any such
Obligation and (ii) release to GLAIC any amount received from GLAIC relating to
any Obligation or any portion of any Obligation, immediately after any such
amount relating to such Obligation, or any portion of any such Obligation, is
otherwise received by the Trustee or any Trust from a party other than GLAIC.

(c) GLAIC and the Trustee, on behalf of itself and each Trust, hereby agree that
all payments due under this Agreement in respect of any Obligation shall be
effected, and any responsibility of GLAIC to pay such Obligation pursuant to
this Agreement shall be discharged, by the payment by GLAIC to the account of
the person to whom such Obligation is owed. For the avoidance of doubt, amounts
due to the Trustee hereunder are not subject to any caps which may be set forth
in the Program Documents.

 

2



--------------------------------------------------------------------------------

ARTICLE III

INDEMNIFICATION

Section 3.01 Indemnification.

(a) Subject to the remaining sections of this Article III, GLAIC covenants to
fully indemnify and defend the Trustee and its officers, employees, agents and
directors (each, a “Trustee Indemnified Person”) for, and to hold them harmless
against, any and all loss, liability, claim, damage or reasonable expense
(including the reasonable compensation, expenses and disbursements of its
counsel) arising out of the acceptance by the Trustee, in its capacity as
Trustee, of administration of the applicable Trust Agreement or any Trust and/or
the performance of the Trustee’s duties and/or the exercise of the Trustee’s
respective rights under the applicable Trust Agreement, including the reasonable
costs and expenses of defending itself against or investigating any claim of
liability in the premises, except to the extent such loss, liability, claim,
damage or expense arises out of or is related to the bad faith, misconduct or
negligence of the Trustee. Notwithstanding anything to the contrary, GLAIC shall
have no obligation to indemnify or defend the Trustee for any loss, liability,
claim, damage or expense relating to (i) any costs and expenses attributable
solely to the Trustee’s administrative overhead unrelated to the Program or
(ii) any tax imposed on the Fees paid to the Trustee.

(b) Subject to the remaining sections of this Article III, GLAIC covenants to
fully indemnify and defend each Trust and its respective representatives (each,
a “Trust Indemnified Person,” each Trust Indemnified Person and each Trustee
Indemnified Person are referred to herein as an “Indemnified Person”) for, and
to hold them harmless against, any and all loss, liability, claim, damage or
reasonable expense (including the reasonable compensation, expenses and
disbursements of its counsel) arising out of the performance of each Trust’s
duties and/or the exercise of each Trust’s respective rights under the
applicable Trust Agreement, including the reasonable costs and expenses of
defending itself against or investigating any claim of liability in the
premises, except to the extent such loss, liability, claim, damage or expense
arises out of or is related to the bad faith, misconduct or negligence of any
Trust.

Section 3.02 Proceedings. An Indemnified Person shall give prompt written notice
to GLAIC of any action, suit or proceeding commenced or threatened against the
Indemnified Person. In case any such action, suit or proceeding shall be brought
involving an Indemnified Person, GLAIC may, in its sole discretion, elect to
assume the defense of the Indemnified Person, and, if it so elects, GLAIC shall,
in consultation with such Indemnified Person, select counsel, reasonably
acceptable to the Indemnified Person, to represent the Indemnified Person and
pay the reasonable fees and expenses of such counsel. In any such action,
investigation or proceeding, the Indemnified Person shall have the right to
retain its own counsel but GLAIC shall not be obligated to pay the fees and
disbursements of such counsel unless (i) GLAIC and the Indemnified Person shall
have mutually agreed in writing to the retention of such counsel, (ii) the named
parties to any such action, investigation or proceeding (including any impleaded
parties) include both GLAIC and the Indemnified Person and the Indemnified
Person shall have reasonably and in good faith concluded that representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them or (iii) GLAIC fails, within ten
(10) days prior to the date the first response or appearance is required to be
made in any such proceeding, to assume the defense of such proceeding with
counsel reasonably

 

3



--------------------------------------------------------------------------------

satisfactory to the Indemnified Person; provided, that GLAIC has received
written notice of such action, investigation or proceeding at least sixty
(60) days prior to the date the first response or appearance is required to be
made; provided, further, that in the event the Indemnified Person has received
notice of such action, suit or proceeding on a day which is less than 60 days
prior to the date the first response or appearance is required to be made, the
Indemnified Person shall provide GLAIC with prompt written notice of such
action, suit or proceeding and, for purposes of this Section 3.02, such notice
shall be considered timely. It is understood that GLAIC shall not, in connection
with any proceeding or related proceeding in the same jurisdiction, be liable
for the fees and expenses of more than one separate firm (in addition to any
local counsel) for all Indemnified Persons.

Section 3.03 Contribution. Solely to the extent, if any, that the
indemnification provided for herein is finally determined by a court of
competent jurisdiction to be invalid or unenforceable, in whole or in part, in
accordance with its terms, then GLAIC shall contribute to the amount paid or
payable by an Indemnified Person as a result of such liability in such
proportion as is appropriate to reflect the relative benefits received by GLAIC
and the Trust (if the Trust is not an Indemnified Person), on one hand, and the
Trustee or the Trust (if the Trust is an Indemnified Person), on the other hand,
from the transactions contemplated by the Program Documents. For this purpose,
the benefits received by GLAIC or the Trust (if applicable) shall be the
aggregate value of the relevant Collateral, and the benefits received by the
Trustee shall be the Fees it has been paid up to that point, as the Trustee,
less costs and unreimbursed expenses incurred by it, as Trustee, in relation to
such Collateral, and the benefits received by the Trust (if applicable) shall be
determined by the Trustee and GLAIC. If, however, the allocation provided by the
immediately preceding two sentences is not permitted by applicable law, then
GLAIC shall contribute to such amount paid or payable by the Indemnified Person
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of GLAIC and the Trust (if applicable) (but solely
to the extent such fault results from or is attributable to the Trustee’s bad
faith, willful misconduct or negligence), on the one hand, and the Trustee or
the Trust (if applicable), on the other hand, in connection with the actions or
omissions which resulted in such liability.

Section 3.04 Subrogation. GLAIC shall be subrogated to any right of the
Indemnified Person in respect of the matter as to which any indemnity was paid
hereunder.

Section 3.05 Settlement. The Indemnified Person may not settle any action,
investigation or proceeding without the consent of GLAIC, not to be unreasonably
withheld.

Section 3.06 Survival. Notwithstanding any provision contained herein to the
contrary, the obligations of GLAIC under this Article III to any Indemnified
Person shall survive the termination of this Agreement pursuant to Section 4.03
herein.

Section 3.07 General. The indemnification provided for herein supersedes in all
respects any indemnification obligation of GLAIC contained in any other Program
Document to which any Trust or the Trustee is or becomes party.

ARTICLE IV

MISCELLANEOUS

Section 4.01 Waiver. No waiver, modification or amendment of this Agreement
shall be valid unless executed in writing by the parties hereto.

 

4



--------------------------------------------------------------------------------

Section 4.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles.

Section 4.03 Termination. This Agreement shall terminate and be of no further
force and effect upon the date on which (i) there are no Fees and there is no
Obligation (other than any Obligation directly related to the indemnification
obligations of GLAIC set forth in Article III hereof) due and payable under this
Agreement and (ii) each Program Document has terminated; provided, however, that
this Agreement shall continue to be effective or shall be reinstated, as the
case may be, if at any time any Trust or the Trustee must restore payment of any
sums paid under any Obligation or under this Agreement for any reason whatsoever
or the Trustee or a Trust becomes subject to a claim. This Agreement is
continuing, irrevocable, unconditional and absolute.

Section 4.04 Third Party Beneficiary. GLAIC understands and agrees that each
Trust shall be a third party beneficiary of the obligations of GLAIC under this
Agreement, subject to the limitations set forth in this Agreement. Other than
each Trust, the Trustee and each Indemnified Person, no other Person shall have
any legal or equitable right, remedy or claim under or in respect of this
Agreement or any covenant, condition or provision contained herein.

Section 4.05 Notices. All notices, demands, instructions and other
communications required or permitted to be given to or made upon either party
hereto shall be in writing (including by facsimile transmission) and shall be
personally delivered or sent by guaranteed overnight delivery or by facsimile
transmission (to be followed by personal or guaranteed overnight delivery) and
shall be deemed to be given for purposes of this Agreement on the day that such
writing is received by the intended recipient thereof in accordance with the
provisions of this Section 4.05. Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this Section 4.05,
notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties thereto at their respective
addresses (or their respective facsimile numbers) indicated below:

To the Trust:

Genworth Global Funding Trust (followed by the appropriate number of the Trust

designated in the Pricing Instrument)

c/o U.S. Bank National Association

Corporate Trust Services

209 S. LaSalle Street, Suite 300

Chicago, Illinois 60604

Attention: Patricia Child, VP

Facsimile: (312) 325-8905

To GLAIC:

Genworth Life and Annuity Insurance Company

6610 West Broad Street

Richmond, Virginia 23230

Attention: Treasury, Building 1

Facsimile: (804) 662-7777

 

5



--------------------------------------------------------------------------------

with a copy to:

Genworth Life and Annuity Insurance Company

6610 West Broad Street

Richmond, Virginia 23230

Attention: Heather Harker, Esq.

Facsimile: (804) 281-6005

To the Trustee:

U.S. Bank National Association

Corporate Trust Services

209 S. LaSalle Street, Suite 300

Chicago, Illinois 60604

Attention: Patricia Child, VP

Facsimile: (312) 325-8905

Section 4.06 Trust Administration. It is understood and agreed by GLAIC that
whenever any Trust is required to act under the terms of the Indenture, GLAIC
will act on behalf of such Trust including, without limitation, ensuring that
such Trust complies with Article III of the Indenture and with the Trust
Indenture Act or direct the Trustee to act on behalf of such Trust in instances
in which the Trustee determines that the Trustee can act; provided, that at no
time shall the Trustee be under a duty to exercise discretion under the
Indenture or act or refrain from acting under the Indenture in the absence of
instruction from GLAIC. In addition, GLAIC shall prepare and file or cause the
preparation and filing of all documents and instruments required of each Trust
under the applicable law, unless otherwise agreed to by GLAIC and the Trustee on
behalf of each such Trust. The Trustee shall execute such documents and
instruments as GLAIC may reasonably request.

Section 4.07 Counterparts. This Agreement may be executed in counterparts
(including by facsimile transmission), each of which when so executed and
delivered shall be deemed an original, but all of such counterparts shall
together constitute one and the same instrument.

 

[The remainder of this page left intentionally blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Expense and Indemnity
Agreement by their duly authorized officers as of the date hereof.

 

GENWORTH LIFE AND ANNUITY

INSURANCE COMPANY

By:      Name:   Gary T. Prizzia Title:   Treasurer By:      Name:   Robert W.
McNutt Title:   Assistant Treasurer U.S. BANK NATIONAL ASSOCIATION, as Trustee
on behalf of itself and each Trust organized in connection with the Program By:
     Name:   Title:  

 

7



--------------------------------------------------------------------------------

Exhibit A

 

A-1